DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 31 August 2022, with respect to the objection to claims 15-20, and the rejections of claims 1-24 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments.  Accordingly, the present Office Acton is made final.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-5, 8-11, 13-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2018/0189643) in view of Cinnamon (US-9,996,890).
	Regarding claim 1:  Kim discloses a neural network apparatus (fig 6, fig 15, [0071], and [0132] of Kim) comprising: a processor (fig 15(1100) and [0132] of Kim) configured to: generate output values of operations of the processor between each of weights of a kernel and an input feature map (fig 1, fig 2, and [0048]-[0051] of Kim – output values for each position in the feature map); and generate an output feature map by accumulating the output values at positions in the output feature map that are set based on positions of the plural weights in the kernel (fig 1 and [0048]-[0054] of Kim).
	Kim does not disclose generating output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map.
	Cinnamon discloses generating output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map (figs 7-12; column 18, lines 36-53; column 19, lines 19-40; and column 42, lines 14-44 of Cinnamon – kernel weights applied differently to different input map regions according to detected objects).
	Kim and Cinnamon are analogous art because they are from the same field of endeavor, namely neural networks for image processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map, as taught by Cinnamon.  The motivation for doing so would have been to be able to selectively process image regions according to their characteristics, thus improving results and processing efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Cinnamon to obtain the invention as specified in claim 1.
	Regarding claim 3:  Kim in view of Cinnamon discloses the neural network apparatus of claim 1 (as rejected above), wherein the processor is further configured to: generate first output values by performing respective first operations between a first region of the input feature map and each of the plural weights of the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for a specific position in the feature map); generate a first partial output feature map by accumulating the first output values at positions in the first partial output feature map that is based on positions of respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim – weight values for each kernel applied to input feature map to generate the portions of the output feature map as shown in fig 1); and accumulate the first partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 4:  Kim in view of Cinnamon discloses the neural network apparatus of claim 3 (as rejected above), wherein the processor is further configured to: generate second output values by performing respective second operations between a second region of the input feature map and each of the plural weights of the kernel, the second region being different from the first region (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the input and output feature maps); generate a second partial output feature map by accumulating the second output values at positions in the second partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim – multiple partial output feature maps forming the resultant output feature map); and accumulate the second partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 5:  Kim in view of Cinnamon discloses the neural network apparatus of claim 3 (as rejected above), wherein the first region comprises at least one of n pixels, n×m pixels, or n×m×l pixels in the input feature map, wherein n, m, and l are natural numbers greater than or equal to 1 (fig 1 and [0049] of Kim).
	Regarding claim 8:  Kim in view of Cinnamon discloses the neural network apparatus of claim 1 (as rejected above), wherein the processor further comprises: respective operation portions configured to generate partial output feature maps by performing operations respectively between each region of plural regions of the input feature map and the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the input and output feature maps); and output portions configured to generate each of multiple regions of the output feature map by accumulating at least one partial output feature map from among the partial output feature maps (fig 1 and [0051]-[0054] of Kim – multiple partial output feature maps forming the resultant output feature map).
	Regarding claim 9:  Kim in view of Cinnamon discloses the neural network apparatus of claim 8 (as rejected above), wherein one or more of the respective operation portions of the processor are further configured to perform the operation respectively between the kernel and each region independently of and in parallel with each other (fig 3, [0052], and [0058]-[0059] of Kim).
	Regarding claim 10:  Kim in view of Cinnamon discloses the neural network apparatus of claim 8 (as rejected above), further comprising a bus, wherein the output units are further configured to receive the one or more partial output feature maps from the operation portions of the processor through the bus ([0072] of Kim).
	Regarding claim 11:  Kim in view of Cinnamon discloses the neural network apparatus of claim 8 (as rejected above), wherein each of the operation portions of the processor comprises a plurality of processing units configured to generate the partial output feature maps by performing additional operations respectively between a region of the plural regions and each of a plurality of kernels (figs 1-3, [0051]-[0052], and [0058]-[0059] of Kim).
	Regarding claim 13:  Kim in view of Cinnamon discloses the apparatus of claim 1 (as rejected above), further comprising a memory storing instructions that, when executed, configures the processor to generate the output values and to generate the output feature map (fig 15(1200,1400) and [0132]-[0138] of Kim).
	Regarding claim 14:  Kim discloses a method of processing a convolution operation in a neural network ([0047]-[0048] of Kim), the method comprising: generating output values of an operation of the processor between each of weights of a kernel and an input feature map (fig 1, fig 2, and [0048]-[0051] of Kim – output values for each position in the feature map); and generating an output feature map by accumulating the output values at positions in the output feature map that are set based on positions of the plural weights in the kernel (fig 1 and [0048]-[0054] of Kim).
	Kim does not disclose generating output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map.
	Cinnamon discloses generating output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map (figs 7-12; column 18, lines 36-53; column 19, lines 19-40; and column 42, lines 14-44 of Cinnamon – kernel weights applied differently to different input map regions according to detected objects).
	Kim and Cinnamon are analogous art because they are from the same field of endeavor, namely neural networks for image processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate output values of respective operations of the processor for each of plural weights of a kernel with respect to an input feature map, with each of the operations being between a different weight and the input feature map, as taught by Cinnamon.  The motivation for doing so would have been to be able to selectively process image regions according to their characteristics, thus improving results and processing efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim according to the relied-upon teachings of Cinnamon to obtain the invention as specified in claim 14.
	Regarding claim 15:  Kim in view of Cinnamon discloses the method of claim 14 (as rejected above), wherein the generating of the output values comprises: generating a first output value by performing an operation between the input feature map and a first weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for a specific position in the feature map); and generating a second output value by performing an operation between the input feature map and a second weight of the kernel (fig 1 and [0048]-[0049] of Kim – output value for each specific position in the feature map), and the generating of the output feature map comprises: accumulating the first output value at a first position in the output feature map that is based on a position of the first weight in the kernel (fig 2 and [0050] of Kim – weight values for each kernel applied to input feature map to generate the portions of the output feature map as shown in fig 1); and accumulating the second output value at a second position in the output feature map that is based on a position of the second weight in the kernel (fig 1, fig 2, and [0048]-[0051] of Kim – weight values for each kernel applied to input feature map to generate the portions of the output feature map as shown in fig 1), wherein the first weight is adjacent to the second weight in the kernel (fig 2, figs 10-12, [0049]-[0050], and [0101]-[0103] of Kim – 3x3 set of weights, with adjacent weights).
	Regarding claim 16:  Kim in view of Cinnamon discloses the method of claim 14 (as rejected above), wherein the generating of the output values further comprises: generating first output values by performing respective first operations between a first region of the input feature map and each of the plural weights of the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for a specific position in the feature map); and generating second output values by performing respective second operations between a second region of the input feature map and each of the plural weights of the kernel, the second region being different from the first region (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map), and wherein the generating of the output feature map further comprises: generating a first partial output feature map by accumulating the first output values at the positions in the first partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim) and accumulating the first partial output feature map on the output feature map ([0051]-[0054] of Kim); and generating a second partial output feature map by accumulating the second output values at the positions in the second partial output feature map that is based on the positions of the respective weights in the kernel (fig 1, [0048]-[0049], and [0054] of Kim – multiple partial output feature maps forming the resultant output feature map) and accumulating the second partial output feature map on the output feature map ([0051]-[0054] of Kim).
	Regarding claim 19:  Kim in view of Cinnamon discloses the method of claim 14 (as rejected above), wherein the generating of the output values further comprises: generating partial output feature maps by performing operations respectively between each region, of plural regions of the input feature map and the kernel (fig 1, fig 2, and [0048]-[0050] of Kim – output value for each of a plurality of specific positions in the feature map); and generating each of multiple regions of the output feature map by accumulating at least one partial output feature map from among the partial output feature maps (fig 1 and [0051]-[0054] of Kim – multiple partial output feature maps forming the resultant output feature map).
	Regarding claim 20:  Kim in view of Cinnamon discloses the method of claim 19 (as rejected above), wherein the generating of the partial output feature maps comprises generating the partial output feature maps by performing additional operations respectively between a of the plural regions and each of a plurality of kernels (fig 1, fig 2, and [0048]-[0051] of Kim).
	Regarding claim 21:  Kim in view of Cinnamon discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform (fig 15 (1200,1400) and [0132]-[0138] of Kim) the method of claim 14 (as rejected above).

6.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2018/0189643) in view of Cinnamon (US-9,996,890), and in further view of Brothers (US-2016/0358068).
	Regarding claim 6:  Kim in view of Cinnamon discloses the neural network apparatus of claim 1 (as rejected above).  Kim in view of Cinnamon does not disclose wherein the processor is further configured to, in response to a first weight of the plural weights of the kernel being zero, skip an operation between the input feature map and the first weight.
	Brothers discloses wherein the processor is further configured to, in response to a first weight of the plural weights of the kernel being zero, skip an operation between the input feature map and the first weight ([0067]-[0069] of Brothers).
	Kim and Brothers are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to, in response to a first weight of the plural weights of the kernel being zero, skip an operation between the input feature map and the first weight, as taught by Brothers.  The motivation for doing so would have been to improve computational efficiency by not using processing time to perform computations that have no effect on the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim further according to the relied-upon teachings of Brothers to obtain the invention as specified in claim 6.
	Regarding claim 17:  Kim in view of Cinnamon discloses the method of claim 14 (as rejected above).  Kim in view of Cinnamon does not disclose wherein the generating of the output values further comprises skipping, in response to a first weight of the plural weights of the kernel being zero, an operation between the input feature map and the first weight.
	Brothers discloses wherein the generating of the output values further comprises skipping, in response to a first weight of the plural weights of the kernel being zero, an operation between the input feature map and the first weight ([0067]-[0069] of Brothers).
	Kim and Brothers are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to skip, in response to a first weight of the plural weights of the kernel being zero, an operation between the input feature map and the first weight, as taught by Brothers.  The motivation for doing so would have been to improve computational efficiency by not using processing time to perform computations that have no effect on the result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim further according to the relied-upon teachings of Brothers to obtain the invention as specified in claim 17.

7.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US-2018/0189643) in view of Cinnamon (US-9,996,890), and in further view of Struharik (EP-3401840-A1).
	Regarding claim 7:  Kim in view of Cinnamon discloses the neural network apparatus of claim 1 (as rejected above).  Kim in view of Cinnamon does not disclose wherein the processor is further configured to perform an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory.
	Struharik discloses wherein the processor is further configured to perform an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory ([0130]-[0132] of Struharik).
	Kim and Struharik are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to perform an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map from a memory, as taught by Struharik.  The motivation for doing so would have been to greatly reduce memory and processing requirements, resulting in more efficient processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim further according to the relied-upon teachings of Struharik to obtain the invention as specified in claim 7.
	Regarding claim 18:  Kim in view of Cinnamon discloses the method of claim 14 (as rejected above).  Kim in view of Cinnamon does not disclose wherein the generating of the output values further comprises performing an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map.
	Struharik discloses performing an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map ([0130]-[0132] of Struharik).
	Kim and Struharik are analogous art because they are from the same field of endeavor, namely neural network processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to perform an operation between each of the plural weights of the kernel and a compressed input feature map by continuously stream-reading the compressed input feature map, as taught by Struharik.  The motivation for doing so would have been to greatly reduce memory and processing requirements, resulting in more efficient processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim further according to the relied-upon teachings of Struharik to obtain the invention as specified in claim 18.

Allowable Subject Matter
8.	Claims 22-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 22, as amended by Applicant, overcomes the previously cited prior art.  Further, the amended language of both generating steps, in the context of the claim as a whole, distinguishes over the prior art.  The closest prior art discovered is the combination of Kim (US-2018/0189643), Cinnamon (US-9,996,890), Golden (US-2018/0259608), Lai (US-11,182,594), and Croxford (US-2020/0175338).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 22, either singly or in an obvious combination.  Therefore, claim 22 distinguishes over the prior art.  Claims 23 and 24 each distinguish over the prior art at least due to their respective dependencies.  Claims 22-24 each distinguish over the prior art and there are no outstanding grounds of rejection or objection regarding any of claims 22-24.  Therefore, claims 22-24 are allowed.

9.	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 2, as amended by Applicant, overcomes the previously cited prior art.  Further, the amended language of both generating steps and both accumulating steps, in the context of the claim as a whole, including the subject matter claim 1 which is included based on the dependency of claim 2, distinguishes over the prior art.  The closest prior art discovered is the combination of Kim (US-2018/0189643), Cinnamon (US-9,996,890), Golden (US-2018/0259608), Lai (US-11,182,594), and Croxford (US-2020/0175338).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 2, either singly or in an obvious combination.  Therefore, claim 2 distinguishes over the prior art, and is therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 12, as amended by Applicant, overcomes the previously cited prior art.  Further, the amended language regarding the operations between the first and second kernel weights and the region, in the context of the claim as a whole, including the subject matter claims 1, 8 and 11 which are included based on the dependency of claim 12, distinguishes over the prior art.  The closest prior art discovered is the combination of Kim (US-2018/0189643), Cinnamon (US-9,996,890), Golden (US-2018/0259608), Lai (US-11,182,594), and Croxford (US-2020/0175338).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 12, either singly or in an obvious combination.  Therefore, claim 12 distinguishes over the prior art, and is therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616